Judgment, Supreme Court, New York County (Renee A. White, J.), rendered January 10, 2012, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
Since defendant’s allegedly exculpatory statement at sentencing cannot be construed as a motion to withdraw his plea, his claim that the court should have inquired into the voluntariness of the plea is unpreserved (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review it in the interest of justice. As an alternate holding, we find the claim to be without merit. The plea allocution record establishes that the plea was voluntary, and that nothing cast doubt on defendant’s guilt. In the absence of a plea withdrawal motion, no inquiry was necessary (see e.g. People v Byrne, 37 AD3d 179 [1st Dept 2007]). In any event, defendant’s statement at sentencing that he “had no weapons” was consistent with his plea to attempted possession, as well as with the underlying facts. Concur — Tom, J.P., Friedman, DeGrasse, Feinman and Gische, JJ.